Case 4:19-cv-00348-WTM-CLR Document 18 Filed 04/23/20 Page 1of1

IN THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF GEORGIA
SAVANNAH DIVISION
ALANA SANDEFUR,
PLAINELEE,
CASE NO. CV419-348

Vv.

PROFIT SERVICES GROUP, LLC, and
KAY FRANCIS,

Defendants.

SS a sea ea ea ea eae eT ee

 

ORDER
Before the Court is Plaintiff’s Stipulation of Dismissal.

(Doc. 17.) Pursuant to Federal Rule ef Cival Procedure

ww

41(a) (1) (A) (ii), a plaintiff may dismiss an action by filing “a

stipulation of dismissal signed by all parties who have appeared.”
As requested by Plaintiff, this action is DISMISSED WITH PREJUDICE.
The Clerk of Court is DIRECTED to close this case.

42D
SO ORDERED this Z2#day of April 2020.

WILLIAM T. MOORE,

UNITED STATES ae oo COURT
SOUTHERN DISTRICT OF GEORGIA
